Cassoday, C. J.
I concur in the dissenting opinion of Mr. Justice Maeshall in this case. I concurred in the decision of this court in this action on the former appeal, and the *350opinion, then written in support of the same by tbe late Ohief Justice Oetoh, in behalf of the majority of the court as then constituted, because I believed that opinion to be substantially correct. I perceive no reason now for changing the conviction then reached. On the contrary, that conviction has since been confirmed by the re-examination of the principles involved, and by the express approval of that decision, and the principles upon which it was based, by courts of at least two other jurisdictions. Mitchell v. Bain, 142 Ind. 604, 614; Rigney v. Tacoma L. & W. Co. 9 Wash. 576, 580.
There is no claim or pretense that the water in question was mere surface water. All agree that it had its source in living springs, and that water flowed therefrom. The dispute has been as to the direction in which it flowed, and as to whether such flow was in a defined channel. In the first of the cases cited, it is expressly held that “ water which has a definite source in a spring, and takes a definite course, is a watercourse, which cannot be lawfully diverted from its natural channel so as to injure another’s land, although at a certain point it spreads over marshy ground, without a defined channel, where it again flows in such a channel.” In the second case thus cited, it was held that “ the fact that a stream widens into a marsh or swamp will not deprive it of its character as a natural watercourse, if it continues its current through the swamp, and finally emerges therefrom in a well-defined channel.” Numerous other authorities might be cited to the same effect. Gillett v. Johnson, 30 Conn. 180; Macomber v. Godfrey, 108 Mass. 219.
The principle upon which such decisions rest has become elementary. A well-recognized author on the subject states the same principle of law thus: “If a well-defined, natural stream empties into a swamp or lake where all definite channel is lost, and emerges again into a well-defined channel below, it is a question of fact, dependent upon the extent of the *351swamp or lake, whether it is the same stream, and, if it is,, the owners of the land upon the lower stream have riparian rights, and an owner of land upon the stream above the-swamp or lake is not entitled to divert the water therefrom to their injury.” Gould, Waters (2d ed.), § 268. “A stream does not cease to he a watercourse and become mere surface water, because at a certain point it spreads over a level meadow several rods in width, and flows for a distance without defined banks before flowing again into a definite channel.” Id. § 264. To the same effect is 28 Am. & Eng. Ency. of Law, 945, 946. These text writers cite numerous adjudications in support of such statements.
I have no purpose here of rearguing the questions so well covered by my Brother Marshall. In my judgment, the-findings of the trial court and the evidence in support of them, as well as the allegations of the complaint, bring the-case squarely within the elementary rule of law stated. To my mind, the former adjudication in this same case is res-acljudicata, and absolutely binding upon the court, regardless of its merits. To say that this adjudication is not repugnant to the decision upon the former appeal is, I respectfully submit, to disregard the maxim that, where two things are each equal to the same thing, they are necessarily equal to each other. This statement is sufficient to disclose myposition in the case, and I have no purpose to say more.
The respondent moved for a rehearing, and on December 10,1897, also moved to set aside the judgment.
In support of the latter motion there was a brief by La Follette, Harper, Roe & Zimmerman, attorneys, and James G. Flanders, of counsel, and oral argument by Mr. Flanders. They argued, among other things, that Justice Newman was disqualified to sit on the hearing of the appeal. Orton v. Noonan, 31 Wis. 297; State ex rel. Ambler v. Hocker, 25 L. R. A. 114, 119; Newcome v. Light, 58 Tex. 141; Van Arsdale *352v. King, 152 N. Y. 69; Duryea v. Traphagen, 84 id. 652; Pistor v. Hatfield, 46 id. 249; Real v. People, 42 id. 270, 276. If Justice Newman was disqualified, tlie judgment herein-before rendered is void, and entirely incapable of being made good by any omission or waiver, or even by express consent of both parties. Oakley v. Aspinwall, 3 N. Y. 547; Pistor v. Hatfield, 46 id. 249; Duryea v. Traphagen, 84 id. 652; Richardson v. Welcome, 6 Cush. 331; Hall v. Thayer, 105 Mass. 224; Sigourney v. Sibley, 21 Pick. 101; Moses v. Julian, 45 N. H. 52; S. C. 84 Am. Dec. 114; Chasev. Weston, 75 Iowa, 159.
A. P. Bushnell and F. W. Hall, in opposition.
The following opinions were filed February 8, 1898:
Winslow, J.
A motion is now made in this case to vacate the judgment rendered in this court upon the last appeal upon the ground that the late Mr. Justice Newman was disqualified to participate in the decision, under sec. 2580, R. S. 1878, which reads as follows: “No judge of an appellate court . . . shall decide or take part in the decision of any cause or matter which shall have been determined by him, while sitting as a judge of any other court, unless there shall not be a quorum without him.” This provision of law has been upon the statute book since the enactment of the Revised Statutes of 1849. Sec. 21, ch. 87, R. S. 1849. It has been uniformly' acted upon since that time without question, nor is its validity questioned upon the present motion. It is manifestly founded upon the idea that in an appellate court the parties are entitled to have a hearing before a bench, none of whose members has previously passed upon the matter in issue, or upon any material part thereof. Whether it be a wise provision or not, it is certainly a provision intended to operate in the interest of fairness and justice, and we see no ground upon which its validity can be impeached. Similar provisions exist in a considerable number of states, and the *353same principle was adopted when the United States circuit courts of appeals were organized. 26 Stat. at Large (51st Cong. Sess. II), ch. 517, sec. 3.
The act in question being valid, the fundamental question upon this motion is, Did Justice Newman, while upon the circuit bench, determine this cause, or any essential part thereof ? The action was brought by a lower proprietor to restrain certain upper proprietors from diverting the flow of water in a certain ditch, on the grounds (1) that the ditch was, in fact, a natural watercourse, or had taken the place of an ancient watercourse, and (2) that the plaintiff had acquired the right to have the water flow through the ditch by the terms of a parol contract with the defendants’ grantors, which had been fully executed. While upon the circuit bench, Judge Newman sustained a general demurrer to this complaint. Upon appeal to this court from that order, the complaint was held good by a divided court, upon the ground that the allegations of the complaint, fairly construed, charged the existence of a natural watercourse; but the question whether any rights had been acquired under the alleged contract was left undecided. Case v. Hoffman, 84 Wis. 438. The case then went back to the circuit court, and was tried before Hon. W. F. Bailey, circuit judge, who made findings to the effect that there was an ancient natural watercourse, which now flows in the ditch, and is substantially the same stream, and also that the oral contract was entered into and executed as alleged in the complaint, and entered judgment for the plaintiff restraining the defendants from diverting the flow of the water, and commanding them to maintain the ditch as it now exists. Upon appeal to this court from this judgment the late Mr. Justice Newman sat with the court upon the hearing, and participated in the decision, and wrote the majority opinion reversing the judgment below.
It will, we think, be readily understood that the question now raised as to Justice Newman’s alleged disqualification *354to participate in. the determination of this case is not only a serious one, but is also an unwelcome and delicate one to his-associates. The unwelcome and delicate character of the question has been augmented, rather than diminished, by the recent sudden death of our brother, which is- so deeply deplored by bench and bar alike, but most of all by those who have labored with him for the past four years, and who had become bound to him by the strongest ties of admiration for his high judicial and legal abilities, and affection for that simple, rugged, and true heart, which, all too soon, has ceased to beat, forever. In all soberness and truth it may be properly said here that no more conscientious and high-minded-judge ever sat upon an appellate bench than our deceased brother. His character was transparently pure and honest. But, unwelcome as the question is, it must be met, and it must be met squarely, and with a single desire to ascertain and administer the laAV as it is. It is fair to say that the question was not raised, or even suggested, by counsel upon the argument of the cause; and, while this failure constituted no waiver of the point, it is a fact which should be known as explanatory in some degree of subsequent events, and of Justice Newman’s action in the case.
The profession will at once appreciate that this objection (at least when not raised at the bar) is peculiarly an objection personal in its nature, and one which has generally been considered and decided for himself by the justice whom it is supposed to affect, and not by his colleagues. The argument having passed with no mention of any objection, it may well be that it did not appeal with any substantial force to the mind of Justice Newman. However this may be, the case came to him to write in its natural order, in accordance-with the established custom of the court; and with his accustomed desire to do his whole duty as a member of the court he took it, and labored upon it long and conscientiously. Upon what line of reasoning he considered and de*355cided in his own mind the question now raised, we can never know, but certain we are that he concluded that he was not disqualified, and that it was his duty to participate in the decision. Such conclusion may, perhaps, he inferred from a perusal of the opinion, because he took great pains to draw the distinction between the question presented by the demurrer, namely, whether the allegation of the complaint charged the existence of a watercourse, and the question raised upon appeal from the judgment, namely, whether the evidence proved the existence of a watercourse as alleged. Speaking for myself alone, I must say that the distinction so made seems to me well and conclusively drawn, and, were there no other element in the case, I should be unable to see where the reasoning failed.
There is, however, another element in the case, which he-seems not to have considered, or, if he did consider it, seems, not to have appreciated its true bearing. The plaintiff' claimed a right to the uninterrupted flow oí water, not only upon the ground that there was a natural watercourse, but upon the ground of a fully executed farol agreement for such flow with the defendants’ grantors. When Judge Newmab, upon the circuit bench, decided that the complaint stated no cause of action, he necessarily decided not only that no watercourse was alleged, but that the alleged agreement was worthless. When the case came here after trial, the trial court had found upon sufficient evidence that the alleged parol agreement was made as alleged, and granted judgment for the plaintiff after finding this fact as well as the fact that there was a natural watercourse. It was necessary, therefore, for this court to decide whether that agreement was of any validity, and that question was considered and decided, as. appears by the opinion. It seems clear to us all that this was precisely the same question which arose upon the demurrer. Upon demurrer the question upon this branch was whether the agreement alleged was binding; upon final hear*356ing the question, was wh.eth.er the agreement proved (which was the same as the agreement alleged) was binding. There seems no escape from this reasoning, and consequently no escape from the conclusion that when Judge Newman, upon the circuit bench, held that the alleged contract was worthless, he in fact determined, so far as that branch of the case is concerned, the same cause and matter which this court decided upon appeal from the judgment. It is of no avail to say that this question was not the main question in the case, or that it was dwarfed into insignificance by the other question. It was an integral part of the plaintiff’s claim from first to last. ' He claimed relief upon both grounds, and both grounds necessarily had to be disposed of before a judgment could be rendered. Convinced, as we are, that for this reason Justice Newman was legally disqualified to participate in the final determination of this case, it becomes necessary to consider what the effect of such participation is upon the judgment.
At common law it was recognized that a judge who was interested in the action or of kin to either party was disqualified from sitting in a cause, notwithstanding this rule, however, his judgment in the cause was generally considered erroneous only, and not void, and the objection might be waived by the parties, either expressly or impliedly, by proceeding without objection to the trial knowing the facts. Freeman, Judgments, §§ 144, 145; Moses v. Julian, 45 N. H. 52; S. C. 84 Am. Dec. 114, and cases cited. Where, however, it is expressly declared by a constitutional or statutory provision that in a certain specified case a judge shall not sit, or shall not act, or shall take no part in the decision, the almost uniform current of authority is to the effect that any judgment rendered by such judge in such a case is coram non judice and void, and that express consent will not aid it. Freeman, Judgments, § 146, and cases cited; Moses v. Julian, 45 N. H. 52, 84 Am. Dec. 114 (see note, p. 130). The same rule has *357been applied, when the disqualified judge has acted simply as one of a bench composed of several judges, even though the vote of the disqualified judge was not necessary to the decision; and with’ greater force would the reason of the rule apply when, as in this case, such judge gave the casting vote and decided the cause. Oakley v. Aspinwall, 3 N. Y. 547; Converse v. McArthur, 17 Barb. 410; Reg. v. Justices of Hertfordshire, 6 Q. B. 753; Reg. v. Justices of Suffolk, 18 Q. B. 416; People v. Bork, 96 N. Y. 188. The reason is stated in Oakley v. Aspvnwall, supra, as follows: “Whatever a party may consent to do, the state cannot afford to yield up its judiciary to such attack and criticism as will inevitably follow upon their decisions made in disregard of the prohibitions of the law.”
The rule seems to us to be founded upon reason and justice, and in fact to be the only safe rule to follow. It may seem that it was not followed in the case of Walker v. Rogan, 1 Wis. 597. In that case two out of three of the justices of this court were disqualified from acting because they had been of counsel in the case, and the parties stipulated that the remaining justice might hear the case and decide it, which decision should be entered as the decree of the court. The justice so named did hear and decide the case without assistance from the other justices, but upon rendition of judgment the other two justices sat pro forma, in order to make a quorum, without other participation of any kind in the case. The presence of at least one was necessary in order to make a quorum of the court which could pronounce judgment. Under these circumstances the stipulation was held binding, and the decree valid. The stern rule of necessity may, perhaps, justify this holding, because there seems no other way in which judgment could have been pronounced in the case until there was a change in the personnel of the bench, which might not be for years. The case is manifestly not the case before us now, and we certainly shall not ex*358tend its principle further than it went. The case of Oakley v. Aspinwall, supra, was mentioned in the opinion in that case, and was said to have only a remote bearing upon the case, which we think is true.
Our conclusion is that the judgment must be vacated and the cause reargued. This conclusion renders it unnecessary to consider the.motion for rehearing, which has'also been made by the respondent, as the cause will be reargued pursuant to the order entered upon this motion. No costs will be granted either upon this motion or upon the motion for rehearing.
By the Court.— The judgment in this court is vacated, without costs, and the cause is ordered to be reargued.